Citation Nr: 1818380	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The matter was remanded to the RO in March 2016 for further development.  


FINDING OF FACT

The Veteran's current diabetes mellitus is etiologically related to or caused by in-service exposure to herbicide agents.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that diabetes mellitus is due to herbicide agent exposure while in active service at U-Tapao Air Field in Thailand from October 1971 to March 1973.  Specifically, the Veteran asserts that his duties as a weapons mechanic and armaments installer, included transporting to and installing munitions on B-52s at the flight line near the air field perimeter on a regular basis, exposed him to herbicides.

Service connection may be granted for specific disabilities, including diabetes mellitus, associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2017).  With evidence of herbicide exposure, the presumptive disabilities will be considered to have been incurred in or aggravated by service despite a lack of evidence of the disease during service.  38 C.F.R. §§  3.307(a), 3.309 (2017); VA Adjudication Manual, M21-1MR Section IV, Subpart ii, Chapter 2, Section C, para 10 (n), (p), (q).

The existence of a current disability is not at issue in this case.  Post-service VA medical records show that the Veteran has been diagnosed with diabetes mellitus. The records further show that the disease manifested to a compensable degree.  For example, private medical records note insulin management for diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Therefore, the Veteran would be entitled to presumptive service connection if the evidence shows that it is at least as likely as not that he was exposed to herbicide agents in service.

The RO made a formal finding that the Veteran was not exposed to herbicide agents during his service.  Based on an October 2016 memorandum from the Joint Service Records Research Center (JSRRC), the RO found limited herbicide testing in Thailand from April 1964 to September 1964 and concluded that the Veteran was not located near those testing sites, as they were not near any United States installations or Royal Thai Air Force Bases (RTAFB).

However, the evidentiary record contains numerous memoranda and correspondence supporting the Veteran's credible contentions concerning his exposure to herbicides in service.

A March 1973 Airman Performance Report confirms that the Veteran served as part of the Munitions Load Team at U-Tapao Air Field, a RTAFB, and on numerous occasions assisted in transporting munitions and personnel to the flight lines.  According to the October 2016 JSRRC memorandum, the Veteran's personnel records indicate that he served as a weapons mechanic at U-Tapao Air Field, Thailand from October 1971 to March 1973.

A memorandum entitled "Vegetation Control at U-Tapao Royal Thai Naval Air Force Base, Thailand, April 1971 through June 1972," acknowledges that from October 1971 through December 1971 chemical herbicides were sprayed along the perimeter of RTAFBs.  The memorandum indicates that it is likely that RTAFB perimeters also were sprayed with chemical herbicides from January 1972 through March 1972.

According to a July 2016 Air Force Historical Research Agency correspondence, the evidence suggests that B-52 bombers would have been located at U-Tapao Air Field near an area where herbicides were used during the Veteran's deployment period there.  The Board finds the Veteran's statements that his service caused him to be on or near the perimeter of U-Tapao Air Force Base to be credible.

Thus, the Veteran's service near the perimeter at U-Tapao Royal Thai Air Force Base has been independently verified.  Further, the Board finds the Veteran's descriptions to be credible and consistent with the circumstances of his service and the information contained in his military personnel records.  There is no evidence to the contrary.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to herbicide agents during deployment in Thailand from October 1971 to March 1973.  As the Veteran also has diabetes mellitus that manifested to a compensable level for VA purposes, diabetes mellitus is presumed to be due to exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e) (2017).  Accordingly, entitlement to service connection for diabetes mellitus is warranted.



ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


